Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 2/3/2021 has been entered.

Claim Objections
Claim 13 is objected to because of the following informalities: in claim 13, lines 1-2, the phrase “the portable fluid pump assembly” should be changed to “the pump system”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 12, lines 3-4, recites “at least a portion of the motor” in reference to the wall extension.  However, claim 12, line 10, recites “at least a portion of the motor” in reference to the fluid conduit 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heuer (US 3,173,479).
Claim 12:  Heuer discloses a fluid pump system (Figs. 1-5) comprising a motor (note 27 is a motor-compressor) having a shaft (inherent within motor-compressor and cylindrical housing denotes it as vertically defined) defining a shaft axis (inherent with shaft); a housing (10) having a first end, a second end, and a wall (note outer portion 12), the wall extending around at least a portion of the motor (Fig. 5), the housing including a chamber (note chamber around 28) at least partially defined between the first end, the second end, and the wall; a fan (31) generating air flow around the motor and through the chamber in a direction substantially parallel to the shaft axis (Fig. 5); and a fluid conduit (20/25) configured to be in fluid communication with a fluid reservoir (note “conduit system” mentioned in col. 4, line 41), at least a portion of the fluid conduit 
Claim 13:  Heuer further discloses that the motor is a first motor (27), the portable fluid pump assembly further comprising a second motor (28) for operating the fan.
Claim 14:  Heuer further discloses that the wall (12) is an outer wall, the housing further including an inner wall (13) extending at least partially around the motor and positioned between the outer wall and the motor, wherein a first cavity (note portion within 13) is at least partially enclosed within the inner wall and the motor is positioned in the first cavity (Fig. 5), wherein a second cavity (note space between 12/13) is defined between the inner wall and the outer wall.
Claim 15: Heuer further discloses that the fluid conduit is positioned within the second cavity (note portion of 25 at 14).
Claim 16:  Heuer further discloses that the plurality of sections includes a first section and a second section positioned within the chamber, the first section oriented in a first plane perpendicular to the shaft axis, the second section oriented in a second plane perpendicular to the first axis and spaced apart from the first plane.
Claim(s) 1, 4, 8-10, 18-19, 22 and 24-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eubank (US 3,908,393).
Claim 1:  Eubank discloses a fluid pump system (Figs. 1-2) comprising a housing including an outer wall (Figs. 1-2, note outer enclosure of unit) having a first end and a second end (Fig. 1, note top and bottom ends), the housing defining a first axis (note axis which passes through center of 27/43) extending between the first end and the second end, the outer wall extending at least partially around the first axis (note circular portion of outer enclosure which extends around central axis), the housing further including an inner wall (30) extending at least partially around the first axis and spaced apart from the outer wall and positioned between the outer wall and the first axis (Figs. 1-2), a first cavity (note space within 30) positioned radially within the inner wall and adjacent the first axis, a second cavity (note space b/t 30 and outer enclosure) positioned between the inner wall and the outer wall; a motor (39/45 or possibly the motor associated with the fan 27) at least partially positioned within the first cavity (Figs. 1-2); a fan (27) generating air flow through the first cavity and the second cavity, the air flow in the first cavity passing over the motor and cooling the motor (Figs. 1-2, Examiner noting the air flow that will pass around 39 from 27); and a fluid conduit (23) configured to be in fluid communication with a fluid reservoir (note reservoir in 11 or 15), the fluid conduit including a plurality of sections (note parallel stacks/sections in Fig. 1) positioned within the second cavity and oriented parallel to each other, each of the sections positioned in a different plane from the other sections and extending in an arcuate manner around at least a portion of the motor (Figs. 1-2), the air flow in the second cavity generated by the fan passing over the fluid conduit and cooling the fluid conduit (Figs. 1-2).
Claim 4:  Eubank further discloses that the inner wall defines at least one cutout (Examiner viewing cutout ) to provide fluid communication between the first cavity and the second cavity.
Claim 8:  Eubank further discloses that the fluid conduit includes an outer surface (note outer surface of 23) and a plurality of fins (note fins adjacent 25) connected to the outer surface.  
Claim 9:  Eubank further discloses that the plurality of sections includes a first section (note one of the stacked parallel stacks/sections in Fig. 1) and a second section (note another adjacently arranged one of the stacked parallel stacks/sections in Fig. 1) positioned within the second cavity, the first section oriented parallel to the second section (Fig. 1).
Claim 10:  Eubank further discloses that the first section is oriented in a first plane perpendicular to the first axis (Fig. 1), wherein the second section is oriented in a second plane perpendicular to the first axis and spaced apart from the first plane (Fig. 1).  
Claim 18:  Eubank discloses a cooling assembly for a fluid pump system (Figs. 1-2), the fluid pump system including a motor (39/45) and a fluid conduit (23), the cooling assembly comprising a housing (Figs. 1-2, note outer enclosure of unit as well as various interior housing portions such as 30/37) including a first end (top) and a second end (bottom), a central axis extending between the first end and the second end (note circular portion of outer enclosure which extends around central axis), the housing further including an outer wall (Figs. 1-2, note outer enclosure wall) and an inner wall (30), the outer wall extending between the first end and the second end and extending 
Claim 19:  Eubank further discloses that the fan lies in a plane perpendicular to the central axis (Fig. 1).
Claim 22:  Eubank further discloses that the outer wall extends a greater radial distance away from the central axis than an outer periphery of the fan (Fig. 1).
Claim 24:  Eubank further discloses that the plurality of sections of the fluid conduit are oriented in a serpentine manner (Fig. 1).  
Claim 25:  Eubank further discloses that the plurality of sections of the fluid conduit are oriented in a serpentine manner (Fig. 1).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heuer (US 3,173,479) in view of Welsch (US20130306300).
Claim 17:  Heuer discloses the previous limitations.  Heuer does not disclose a sensor configured to sense a temperature of at least one of the fluid conduit and the motor, the sensor further configured to generate a signal indicative of the temperature in the at least one of the fluid conduit and the motor; and a controller configured to receive the signal from the sensor and configured to adjust the operation of the fan in response to the signal.
However, Welsch teaches a pump system apparatus which uses a sensor (28) configured to sense a temperature of at least one of the fluid conduit and the motor (Fig. 3), the sensor further configured to generate a signal indicative of the temperature of the at least one of the fluid conduit and the motor; and a controller (7/24) configured to receive the signal from the sensor and configured to adjust the operation of the fan in response to the signal (paragraph 35).  It would have been obvious before the effective filing date of the invention to a skilled artisan to improve Heuer’s apparatus with a sensor arrangement as taught by Welsch to control the fan to run at varying speeds which would improve cooling efficiency and effectiveness.
s 2, 6-7, 11 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eubank (US 3,908,393) in view of Welsch (US20130306300).
Claim 2:  Eubank discloses the previous limitations.  Eubank further discloses that the motor (45) is a first motor and appears to disclose a second motor for operating the fan but is unclear.  However, Welsch teaches a pump system (Fig. 3) in which a second motor (3) operates a fan (4).  It would have been obvious before the effective filing date of the invention to a skilled artisan to improve Eubank’s apparatus with an independently driven fan arrangement as taught by Welsch so as to be able to run the fan at varying speeds to improve cooling efficiency and effectiveness.
Claims 11 and 23:  Eubank discloses the previous limitations.  Eubank does not disclose a sensor configured to sense a temperature of at least one of the fluid conduit and the motor, the sensor further configured to generate a signal indicative of the temperature in the at least one of the fluid conduit and the motor; and a controller configured to receive the signal from the sensor and configured to adjust the operation of the fan in response to the signal.
However, Welsch teaches a pump system apparatus which uses a sensor (28) configured to sense a temperature of at least one of the fluid conduit and the motor (Fig. 3), the sensor further configured to generate a signal indicative of the temperature of the at least one of the fluid conduit and the motor; and a controller (7/24) configured to receive the signal from the sensor and configured to adjust the operation of the fan in response to the signal (paragraph 35).  It would have been obvious before the effective filing date of the invention to a skilled artisan to improve Eubank’s apparatus with a 
Claim 6:  Eubank discloses the previous limitations.  Eubank further discloses that the outer wall defines a first edge (top of the enclosure) and a second edge (bottom of the enclosure) spaced apart from the first edge by a gap (space between top and bottom of the enclosure) but is silent about an electrical box positioned at least partially in the gap and coupled to the motor.  However, Welsch teaches a pumping arrangement which uses an electrical box (24) coupled to a motor (3) and which box, incorporated into Eubank, would be positioned at least partially in the gap.  It would have been obvious before the effective filing date of the invention to a skilled artisan to improve Eubank’s apparatus with a control box arrangement as taught by Welsch in order to control the fan to run at varying speeds which would improve cooling efficiency and effectiveness.
Claim 7:  Eubank and Welsch teach the previous limitations.  Eubank further discloses an inlet portion (note portion of 21 near 23) and an outlet portion (note portion of 29 near 23), the inlet portion positioned proximate the first edge (top of the enclosure) and the outlet portion positioned proximate the second edge (bottom of the enclosure).  

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815.  The examiner can normally be reached on Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746